In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Bellard, J.), dated December 21, 1999, as, upon granting their motion, in effect, for reargument, adhered to the original determination in an order dated April 6, 1999, denying their motion to vacate an order of the same court, dated July 17, 1998, dismissing the complaint based upon their failure to appear at a pretrial conference.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion to vacate their default (see, Perez v Astoria Gen. Hosp., 260 AD2d 457; Iazzetta v Vicenzi, 243 AD2d 540; Nepomniaschi v Goldstein, 182 AD2d 743; Wulster v Rubinstein, 126 AD2d 545). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.